OAO 187 (Rev. 7/87) Exhibit and Witness Li

Southern

UNITED STATES DISTRICT COURT

DISTRICT OF Texas

 

The Law Funder, LLC

V.

Sergio Munoz, Jr., et al

 

EXHIBIT AND WITNESS LIST

Case Number: 7:14-cv-00981

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Hon. Micaela Alvarez J. Francisco Tinoco Francisco J. Rodriguez
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
September 12, 2017

NG. ue onuneD MARKED ADMSTTE DESCRIPTION OF EXHIBITS* AND WITNESSES

4 Attorney Invoices Part A - Offered Under Seal

2 Attorney Invoices Part B - Offered Under Seal

3 Attorney Invoices Part C - Offered Under Seal
4 Attorney Invoices Part D - Offered Under Seal

5 Summary Chart of Attorney's Fees paid in the Garcia Litigation

6 21 Cases Sale Agreement for Contingency Proceeds - Offered Under Seal
7 Helios Sale Agreement for Contingency Proceeds - Offered Under Seal

8 Siber Air Sale Agreement for Contingency Proceeds - Offered Under Seal
9 Hearing Transcript - Joint Motion to Appoint Receiver Hearing 9/22/2009
10 Order Appointing Receiver dated October 1, 2009

11 Receiver's Petition in Intervention in Garcia Case

12 Order to Release Funds in Custody of the Court dated 12/22/2009

13 Letter from Sean Callagy as Receiver to John Flood, Esq. 3/29/2011

14 The Law Funder LLC's Cross-Claims dated 5/13/2011

15 Case Docket Report in Garcia Divorce Case F-551-05-K Hidalgo County, TX
16 Order of Disqualification for Judge Contreras dated 7/6/12 in the Garcia case
17 Memorandum Opinion dated 9/5/12 from TX 13th Court of Appeals

18 Douglas Allison's Supplemental Answers to United States' Inerrogatories
19 Baker Brown & Dixon's Original Petition and Request for TRO
20 Wire Transfer Payments for Funding of 3 Portfolio of Cases

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

2

Page 1 of Pages

 
OAO 187A (Rev. 7/87)

EXHIBIT AND WITNESS LIST — CONTINUATION

 

The Law Funder, LLC

vs. Sergio Munoz, Jr., et al

CASE NO.

 

7:14-cv-00981

 

PLF.

DEF.

DATE

 

 

 

 

NO. NO. OFFERED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
1 Loren Kleinman as Corporate Rep for The Law Funder, LLC
2 George Prussin as Witness for The Law Funder, LLC
3 Michael Smikun, Esq. as Witness for The Law Funder, LLC
4 Hampton Skelton, Esq. as Expert Witness for The Law Funder, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page of Pages

 

 
